Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered January 30, 1995, convicting him of criminal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the third degree (three counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The court properly found that there was no merit to the defendant’s proffered defenses of agency (see, People v Herring, 83 NY2d 780; People v Leybovich, 201 AD2d 670; People v Davis, 149 AD2d 609; People v Scott, 134 AD2d 379) and entrapment (see, Penal Law § 40.05; People v Butts, 72 NY2d 746, 750; People v Torres, 185 AD2d 257). In addition, the court did not err in denying the defendant’s motion for a missing witness charge (see, People v Gonzalez, 68 NY2d 424). The People adequately demonstrated that the witness in question was unavailable (see, People v Gonzalez, supra; People v Foust, 192 AD2d 718; People v Goddard, 150 AD2d 794).
*749The defendant’s remaining contentions are without merit. Mangano, P. J., Ritter, Hart and McGinity, JJ., concur.